The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over “Low Power Mach–Zehnder Modulator in Silicon-Organic Hybrid Technology” by Palmer et al, IEEE PHOTONICS TECHNOLOGY LETTERS, VOL. 25, NO. 13, pp. 1226 – 1229, 2013 (hereinafter Palmer) in view of Tsuzuki et al (US 2017/0336696 A1).
Regarding claim 1, Palmer describes (e.g., Figs. 1a – 1d and 3a; Abstract; Sections II and III) an optical modulator comprising: 
a slot portion (“Slot” in Fig. 1a) formed between a first rail (e.g. the left “Rail” in Fig. 1a) disposed on a (silicon) substrate and a second (right) rail disposed on the (silicon) substrate in parallel to the first (left) rail (as seen in Fig. 1a); 
an optical waveguide formed by filling an electro-optic material (“EO-Polymer”) in the slot portion (as shown in Fig. 1a; “The device consists of a striploaded slot waveguide covered with an electrooptic polymer cladding” in the Abstract);
a first slab (the left “Stripload” in Fig 1a) that electrically connects the first (left) rail and a first (left) electrode (made of metal) and is disposed on the (silicon) substrate; and 
a second slab (the right “Stripload” in Fig 1a) that electrically connects the second (right) rail and a second (right) electrode and is disposed on the (silicon) substrate.

Palmer illustrates only an embodiment wherein the first slab and the second slab each have a constant thickness and does not teach that the slabs can each comprise partial slabs (portions) of different thicknesses. However, Tsuzuki describes (Figs. 1 and 2; para. 0006 – 0021) a conventional modulator that has a cross-section similar to that in Palmer and comprises an optical waveguide (a rib-shaped core over A0; para. 0009) defining a first (left) rail and a second rail (right), a first (left) slab (over A1) that electrically connects the first (left) rail and a first (left) electrode 121 and is disposed on a (silicon) substrate 201; and a second (right) slab (over A2) that electrically connects the second (right) rail and a second (right) electrode 122 and is disposed on the (silicon) substrate 201, wherein the first (left) slab and the second (right) slab each have a constant thickness (as in Palmer). Tsuzuki recognizes (para. 0017 --21) a problem of higher optical loss and driving voltages associated with such conventional design (para. and proposes a solution (Figs. 3 – 6), the solution using slabs that each comprise partial slabs (portions) of different thicknesses. Specially, the proposed design in Fig. 4 has: 
a first (left) slab C1,C3 (a portion of layer 403 disposed over C1 and C3; para. 0042) includes a first partial slab C3 electrically connected to a first electrode 321 and a second partial slab C1 electrically connecting a first (left) rail 403-1 and the first partial slab C3, wherein a thickness dimension t1 (as identified in Fig. 5) of the second partial slab C1 with respect to a (upper) surface of the substrate 401 is set small compared with a thickness dimension t0 of the first rail 403-1 (Figs. 4 and 5), and 
a second (right) slab C2,C4 (a portion of layer 403 disposed over C2 and C4; para. 0042) includes a third partial slab C4 electrically connected to a second electrode 322 and a fourth partial slab C2 electrically connecting the second (right) rail 403-2 and the third partial slab C4, wherein a thickness dimension t2 (Fig. 5) of the fourth partial slab C2 with respect to the (upper) surface of the substrate 401 is set small compared with the thickness dimension t0 of the second rail 403-2 (Figs. 4 and 5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the first and second slabs of the modulator in Palmer can each comprise, in accordance with the teachings of Tsuzuki, partial slabs (portions) of different thicknesses that meet the recited limitations. The motivation for such improved design is that a lower optical loss, a lower driving voltage, and faster operation can be achieved (“The present invention is made in view of this problem, and an object of the present invention is to provide an MZ type optical modulator that can simultaneously realize requirements of being fast in a modulation speed, low in an optical loss and low in a drive voltage” at para. 0022 of Tsuzuki).
In light of the foregoing analysis, the Palmer – Tsuzuki combination teaches expressly or renders obvious all of the recited limitations.
Alternatively, the teachings of Palmer (the use of a slot filled by an electro-optic material) can be used to modify the structure of Tsuzuki (by adding such slot with an electro-optic material within the rib-shaped waveguide core) with a benefit of further improving its modulation efficiency and provide an alternative ground of rejections.
Regarding claim 2, Tsuzuki considers ranges t0/t1 > 2 and t0/t2 > 2 (para. 0060), where t0 is the thickness dimension of the first and second rails with respect to the surface of the substrate (Fig. 5) and t1,t2 are the thickness dimensions of the second and fourth partial slabs with respect to the surface of the substrate. Hence, the Palmer – Tsuzuki combination considers a range of ratios that at least overlaps with the recited ranges (t0/t1 ≥ 3 and t0/t2 ≥ 3) and, hence, a prima facies case of obviousness exists (MPEP 2144.05).   
It is also noted that that (i) the lower range limit depends on a particular application (particualr materials and doping concentrations, wavelength of operation, a maximum acceptable opticl loss, etc); that (ii) the instant application does not provide any criticality for the exact values of the recited range limit; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iv) it has been held that "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Palmer – Tsuzuki combination certainly recognizes the above-referenced ratios of thicknesses as result-effective parameters.
 Regarding claim 3, the Palmer – Tsuzuki combination considers that the optical waveguide is formed by filling a polymer material “EO-Polymer” in Fig. 1a of Palmer; polymer M3 cited at 1st para. of Section II) in the slot portion as the electro-optic material.  
Regarding claim 5, the Palmer – Tsuzuki combination considers that a doping concentration of silicon forming a material of the first partial slab C3 (in Fig. 4 of Tsuzuki) is set high compared with a doping concentration of the silicon before forming a material of the first rail 403-1 and the second partial slab C1 (para. 0046, 0047, and 0061 of Tsuzuki), and a doping concentration of the silicon forming a material of the third partial slab C4 is set high compared with a doping concentration of the silicon forming a material of the second rail 403-2 and the fourth partial slab C2 (para. 0046, 0047, and 0061 of Tsuzuki).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Tsuzuki, and further in view of “Silicon-polymer hybrid slot waveguide ring-resonator modulator” by Gould et al, OPTICS EXPRESS, Vol. 19, No. 5, pp. 3952 – 3961, 2011 (hereinafter Gould).
Regarding claim 4, Gould shows a slot-type modulator similar/identical to that of Palmer and shows (Fig. 1a) a recess may be formed (e.g., by over-etching) on the surface of the substrate and the slot portion is formed on the recess. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the slot modulator of Palmer can have a recess formed on the surface of the substrate and the slot portion is formed on the recess, as a suitable/workable design choice explicitly shown by Gould.

Claims 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Tsuzuki, and further in view of Miyazaki et al (US 2022/0197104 A1).
Regarding claims 6 – 8, the teachings of Palmer and Tsuzuki combine (see the arguments and motivation for combining as applied to claim 1 above) to consider BOTH a phase modulator (as shown in Fig. 1 of Palmer and described by its caption) with a single optical waveguide AND an amplitude modulator of a Mach-Zehnder type (as shown for an MZM modulator in Fig. 3a) which comprises two optical waveguides (first and second optical waveguides) and at least three electrodes. The two (first and second) optical waveguides would have a total of four rails (2 rails for each waveguides) and a total of three slabs (two outer slabs and one common inner slab disposed between the two waveguides) or a total of four slabs (two slabs for each waveguide, as detailed above for claim 1), wherein each slab can have at least two partial slabs of different thicknesses (as taught by Tsuzuki and detailed above for claim 1. 
The Palmer – Tsuzuki combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claim 1 and extended to two optical waveguides in a self-explanatory manner and mapping of elements, except for detailing a variety of suitable/workable  electrical configurations using different numbers of electrodes of opposite polarities. 
Further for claim 6, While Figure 3 of Palmer shows that one (center electrode) electrode receives a signal voltage (S) and the other two (outer) electrodes are grounded (GSG configuration) Miyazaki discloses (Figs. 1 – 4, 6 – 8, and 11; Abstract; para. 0002 – 0011 and 0037 – 0060) an optical modulator of a Mach-Zehnder type (which is the same the as in Palmer and Tsuzuki) that comprises two optical waveguides 21,22 and modulating electrodes. Miyazaki shows BOTH a prior art configuration (GSG configured in Fig. 1 which I the same type as that in Fig. 3a of Palmer) AND an improved configuration in Fig. 3, the latter comprising an electrode S1 with a positive voltage S+ and two electrodes S2,S3 with a first negative voltage (S-) and a second negative voltage. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the electrode structure of the Palmer – Tsuzuki combination can be modified, in accordance with the teachings of Miyazaki, to have at least three electrodes to which a positive voltage S+ and two negative voltages are applied. Such structure can further lower the driving voltage by using a differential driver (para. 0013 of Miyazaki). 
Further for claims 7 and 8, the Palmer – Tsuzuki – Miyazaki combination considers GSSSG and more complex configurations and fully meets all of the required limitations, in a self-explanatory manner and mapping of elements.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0336696 A1
US 2022/0197104 A1
US 8,380,016 B1
US 2016/0306256 A1
US 2011/0170820 A1
US 10,866,440 B1
US 2020/0124883 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896